UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4295


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL LAMONT HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:13-cr-00116-REP-1)


Submitted:   November 25, 2014            Decided:   December 2, 2014


Before MOTZ, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Valencia D. Roberts, Assistant
Federal Public Defender, Alexandria, Virginia, for Appellant.
Dana J. Boente, United States Attorney, Olivia L. Norman,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Darrell Lamont Harris of interference

with   commerce       by    robbery,          in    violation          of    18    U.S.C.     §    1951

(2012) (Hobbs Act robbery).                       On appeal, Harris contends that the

district court erred in denying his motion for a judgment of

acquittal    under        Fed.        R.    Crim.       P.    29,    because       the    Government

presented     insufficient                 evidence          to   sustain         his     conviction.

Finding no error, we affirm.

            We review de novo challenges to the sufficiency of

evidence    and       a    district          court’s          denial    of     a    motion     for   a

judgment of acquittal under Rule 29.                                United States v. Alerre,

430 F.3d 681, 693 (4th Cir. 2005).                            “The jury’s verdict must be

upheld on appeal if there is substantial evidence in the record

to support it, where substantial evidence is evidence that a

reasonable       finder          of        fact    could          accept      as    adequate       and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”              United States v. Perry, 757 F.3d 166, 175

(4th Cir. 2014) (emphasis and internal quotation marks omitted).

In     evaluating          whether           substantial             evidence           supports      a

conviction,      we       must    “view[]          the       evidence       and    the     reasonable

inferences to be drawn therefrom in the light most favorable to

the Government.”           Id. (internal quotation marks omitted).

            To    obtain          a        conviction         under     the       Hobbs    Act,    the

Government must prove “(1) the underlying robbery or extortion

                                                    2
crime, and (2) an effect on interstate commerce.”                                United States

v. Strayhorn, 743 F.3d 917, 922 (4th Cir.) (internal quotation

marks omitted), cert. denied, 134 S.Ct. 2689 (2014).                                The Hobbs

Act   defines     robbery         as    “the      unlawful     taking       or   obtaining      of

personal property from the person . . . by means of actual or

threatened force, or violence, or fear of injury, . . . to his

person    or     property         .    .     .    at   the     time    of    the    taking      or

obtaining.”       18 U.S.C. § 1951(b)(1).                      Harris concedes that the

Government presented sufficient evidence that a robbery occurred

and that the perpetrator violated the Hobbs Act.                                   He argues,

however, that the Government presented insufficient evidence to

permit the jury to conclude beyond a reasonable doubt that he

committed the robbery.                 Specifically, Harris contends that (1)

the eyewitness identifications were unreliable; (2) the evidence

of a BB gun recovered from his girlfriend’s residence did not

clearly   link        him    to       the    crime;      and    (3)    blue      latex   gloves

recovered      from    his    girlfriend’s             residence,       allegedly     matching

gloves worn by the robber, are so commonplace that they do not

support the conviction.

            It    is    well          settled      that      “the     identification       of    a

criminal actor by one person is itself evidence sufficient to go

to the jury and support a guilty verdict.”                                  United States v.

Holley,     502    F.2d      273,           274   (4th       Cir.     1974).       Here,     two

eyewitnesses      selected            Harris      from    a    photographic        lineup    and

                                                   3
positively       identified      Harris    during       their     in-court      testimony.

Although not contesting the admissibility of testimony regarding

the    identifications,          Harris    contends        that    the     circumstances

surrounding       the    photographic        lineup      identifications         were     so

suggestive that the eyewitness identifications were insufficient

to establish his identity as the robber.                        “In the absence of a

very    substantial      likelihood       of     irreparable       misidentification,

[eyewitness identification] evidence is for the jury to weigh.”

Fowler v. Joyner, 753 F.3d 446, 454 (4th Cir. 2014) (internal

quotation      marks     and    ellipsis       omitted).          In   determining       the

likelihood       of    misidentification,         the    factors       a   court      should

consider include:

       the opportunity of the witness to view the criminal at
       the time of the crime, the witness’ degree of
       attention,   the  accuracy   of  the   witness’  prior
       description of the criminal, the level of certainty
       demonstrated by the witness at the confrontation, and
       the length of time between the crime and the
       confrontation.

Neil v. Biggers, 409 U.S. 188, 199-200 (1972).

            Here, both eyewitnesses had ample opportunity to view

the robber.       Although the robber wore a mask during the robbery,

one of the eyewitnesses observed the robber before he pulled the

mask    over      his     face     and     the      other       eyewitness       observed

distinguishing         facial    features        through    cutouts        in   the    mask.

Further, both eyewitnesses provided an accurate description of

the    robber,    in    line    with   the     descriptions        provided      by    other

                                             4
eyewitnesses         and    generally       matching         a    description      of        Harris.

Additionally, both eyewitnesses testified that they were certain

Harris    was       the    robber.        The        testimony      of    Harris’s           alleged

coconspirator         placed       Harris       at     the       scene    of     the     robbery.

Finally,       although       Harris’s      federal       trial         occurred       two    years

after    the       robbery,      both    eyewitnesses            picked   Harris       out     of    a

lineup within two days of the robbery and confronted Harris in

state court proceedings within months of the robbery.                                         Thus,

under the Biggers factors, the eyewitness identification did not

produce        a     “very        substantial          likelihood          of      irreparable

misidentification.”

               Any    weakness      in    the    eyewitness          identifications           were

ones for the jury to weigh when determining whether Harris was

the robber.           The contentions Harris advances regarding the BB

gun     and    the        latex    gloves       do     not        undermine       the        overall

sufficiency of the Government’s evidence.                            See United States v.

Bynum, 604 F.3d 161, 166 (4th Cir. 2010) (observing where some

evidence       provided          jury    with        sufficient         basis     to     conclude

defendant was perpetrator, alleged weaknesses in other evidence

tying    defendant         to     offense       cannot       sustain      insufficiency             of

evidence       claim).          Thus,    the     district         court    did     not       err    in

denying Harris’s Rule 29 motion.

               Accordingly,         we     affirm        Harris’s         conviction.               We

dispense       with       oral     argument       because         the     facts        and    legal

                                                 5
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   6